Citation Nr: 1450533	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include depression, anxiety, sleep disturbance, also claimed as neuropsychiatric disorder.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a skin condition.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a sinus condition, to include sinusitis.

11.  Entitlement to service connection for enthesopathy at the insertion of the Achilles tendon, claimed a left ankle condition.

12.  Entitlement to service connection for varicose veins, peripheral vascular disease, also claimed a bilateral leg disability.

13.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1987; and from January 1991 to April 1992.  The Veteran also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claims.  The Veteran submitted a statement in September 2009, accompanied by a medical report, addressing the Veteran's left ankle, leg, and sinus claims.  As such, the June 2009 decision is not final.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (regarding new and material evidence received within a year of the issuance of a rating decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised, if further action is required.


REMAND

The National Personnel Records Center (NPRC) has reported that it could not locate the Veteran's service treatment records and it concluded that the records either do not exist or are not located at NPRC.  The RO made several requests for records from the Veteran's National Guard unit, but received no response.  Efforts to obtain records in in Federal custody must continue until they are obtained unless it is reasonably certain they do not exist or further efforts would be futile.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).  

In addition manual provisions indicate that:

Because of delays in forwarding records from one point to another, the records may not be where they are supposed to be. It is also possible that the records might never have left the separation center or treating facility or that the records might be in the veteran's possession. If the veteran had a terminated Reserve/Guard connection, the veteran's records may still be at the Reserve/Guard unit.  [VA should] develop to these alternate locations if a primary request for records is unsuccessful.
M21-1R, Part III, Chapter 4.01, (b)(2)(c)(3); Change 131, Feb. 25, 2005.

Accordingly, further efforts are required to obtain the service treatment records.  It also does not appear that service personnel records have been requested.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded any examinations in this case.  The low threshold for providing an examination has been triggered.

The Veteran's treatment records indicate that he had endoscopic sinus surgery in October 2008, and had a reported history of ACL tear.  The Veteran also reported receiving treatment from a Dr. M. De Jesus in 2003 for his back and neurological complaints.  These records do not appear to be associated with the claims file and should be sought.  

The Veteran has variously reported relevant VA treatment since 1992 or 1998.  The claims file includes records for the period from 2008 to 2009.  There is no documentation of efforts to obtain records from any earlier periods.  VA has a duty to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain relevant outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).
  
The TDIU issue is inextricably intertwined with the service connection claims.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Again request the Veterans service treatment records from the Puerto Rico Army National Guard and from his separation center.  Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to report the specific dates of any in-service hospitalization for the conditions at issue; and the approximate dates and locations of any in-service mental health (psychiatric) treatment.

Then request the hospital records and the Veteran's mental health jacket or treatment records from NPRC.

3.  Obtain the Veteran's service personnel records

4.  Ask the Veteran to identify all VA and non-VA health care providers, who have treated him since service for his claimed disabilities.  

Ask the Veteran to authorize VA to obtain the records of any private treatment provider including records pertaining to endoscopic sinus surgery in October 2008, a history of repaired ACL tear, and treatment records from Dr. M. De Jesus in 2003 for his back and neurological complaints.  

5.  Request all relevant VA treatment records for the period since 1992; that are not already in the claims folder.  The AOJ should document the efforts made to obtain the records. 

6.  If any requested records cannot be obtained, the Veteran should be informed in writing.  He should be told of the efforts made, and of any further actions that will be taken.

7.  Afford the Veteran a VA Gulf War examination to evaluate whether there are objective signs of a knee, ankle, foot, hip, back neck, skin, leg, or psychiatric disability that is a manifestation of an undiagnosed illness and document the associated symptoms;

and for an opinion as to whether sleep apnea sinusitis, or peripheral vascular disease are medically unexplained chronic multisystem illness defined by a cluster of signs or symptoms. 

2.  Arrange for a VA examination for the purpose of determining whether the Veteran has an acquired psychiatric disorder, a bilateral knee disability, a low back disability, a sinus condition, a left ankle condition, a hip disability, cervical spine disability, varicose veins and peripheral vascular disease, also claimed a bilateral leg disability, or skin or mental health condition that are related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have an acquired psychiatric disorder, a bilateral knee disability, a low back disability, a sinus condition, a left ankle condition, or varicose veins and peripheral vascular disease, also claimed a bilateral leg disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has one of the claimed disabilities, did such disorder have its onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the August 2009 report of his private physician indicating that these disorders may be due to the Veteran's active military service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



